Case 1:14-cv-02908-CBA-RER Document 37 Filed 11/05/20 Page 1 of 2 PageID #: 201




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------X
  Luis Tacuri and Timoteo Castaneda on
  behalf of themselves and all other
  persons similarly situated                       Docket No. 14-CV-2908 (CBA) (RER)

                                   Plaintiffs,
                   -against-                       RESPONSE TO ORDER TO SHOW
                                                   CAUSE
  Nithun Construction Company and Nurul
  Amin,

                      Defendants.
 -----------------------------X

        Defendants Nurul Amin and Nithun Construction Company, by Ross & Asmar LLC. 499

 Seventh Avenue, 23rd Floor South Tower, New York, NY 10018, respond to the Order to Show

 Cause dated October 26, 2020 as follows:

        Defendants Nurul Amin and Nithun Construction Company advise counsel that they are

 unable to pay the amount ordered by the Court due to financial difficulty. The Defendants have

 fully complied with the information requests in the information subpoena served by counsel for

 the Plaintiff. Defendants advise that their financial situation has worsened since the response to

 the information subpoena as a result of the COVID-19 pandemic.

        Defendants Nurul Amin and Nithun Construction Company respectfully request that the

 Court enter judgment against Defendants for the amount ordered to be paid.

                                                      ROSS & ASMAR LLC




                                                      By: Steven B. Ross (SR 5059)

                                                      499 Seventh Avenue, 23rd Floor, S. Tower
Case 1:14-cv-02908-CBA-RER Document 37 Filed 11/05/20 Page 2 of 2 PageID #: 202




                                          New York, NY 10018

                                          (212) 736-4202

                                          steven@rossasmar.com
